DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 17-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson (US 5,689,540).
Regarding claims 1 and 17, Stephenson discloses an apparatus and method of operation (Fig.1), including:
a) a fluid conduit 30 including a bore that receives a multiphase fluid;
b) at least one radiation source 12 emitting radiation with multiple energy levels;
c) a first radiation detector 40 positioned to receive a first beam emitted through the multiphase fluid along a first beam path from the at least one radiation source 12 to the first radiation detector 40;
d) a second radiation detector 44 positioned to receive a second beam emitted through the multiphase fluid along a second beam path from the at least one radiation source 12 to the second radiation detector 44, where the length of the first beam path within the bore is longer than the second beam path within the bore;
e) a computer for calculating a gas fraction of the multiphase fluid based on a beam received by a detector, and to calculate a water-in-liquid ratio of the multiphase fluid based on a beam received by a detector (see col.1, lines 62-64; inherent:  (gas fraction) = 1 - (liquid fraction)).
Further regarding claims 1 and 17, Stephenson does not specifically disclose that the first beam, detected by the first detector 40, is used to determine the gas fraction, and that the second beam, detected by the second detector 44, is used to determine the water-in-liquid ratio.  Stephenson simply specifies the calculations used to determine the gas/liquid fractions and the water-in-liquid ratio, but does not clearly specify which detector, or both, provides the data needed to solve the equations.

Furthermore, the skilled artisan readily appreciates the fact that, since the second beam passes through mostly liquid, then the data from detector 44 would not be sufficient to determine an accurate gas or liquid fraction because the second beam path is not representative of the whole multiphase flow.  By contrast, the first beam path passes through the diameter of the pipe 30, thus achieving the most representative path of the multiphase flow.

It would have been obvious to one of ordinary skill in the art at the time of the invention for Stephenson to:
i) determine the gas fraction primarily using the data from the first detector that receives the first beam, since the first beam passes through a representative cross section of the entire multiphase flow for a more accurate reading, as understood in the art; and
ii) determine the water-in-fluid ratio primarily using the data from the second detector that receives the second beam, since the beam passes through primarily liquid, thus significantly improving the accuracy of determining the water-in-fluid ratio by avoiding most of the gas in the flow, as taught by Stephenson.

With respect to claim 3, Stephenson further discloses that the first beam path is along a diametrical path through the bore (Fig.1).


With respect to claim 4, Stephenson further discloses that the multiphase fluid flows through the bore in an annular or annular-mist flow regime in which heavier fluid of the multiphase fluid forms a liquid film along an interior wall of the conduit 30 defining the bore, such that the second beam path passes through a higher proportion of the liquid film than the first beam path (col.2, line 61, through col.3, line 3).

With respect to claim 5, Stephenson further discloses that the first beam path passes through a gas core of the multiphase fluid within the bore (col.2, lines 61-65).

With respect to claim 18, Stephenson does not specifically disclose that the radiation source is a radioisotope of Barium.
However, the skilled artisan appreciates the fact that one will find a suitable radiation source based on the needs of the situation.  Specifically, radioactive isotopes are extremely well-known for providing extremely stable and reliable radiation emission at desired energies without the need to provide energy or extensive maintenance.  Further, the skilled artisan is able to select an isotope with suitable emission characteristics for a given application without undue experimentation.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Stephenson to use Barium-133 for the radiation source for the known advantages of radioisotope sources and for selecting appropriate emission characteristics.

With respect to claim 19, Stephenson further discloses that the at least one radiation source is an multiple energy x-ray generator 12.
With respect to claim 20, Stephenson further discloses that the at least one radiation source 12, the first radiation detector 40, and the second radiation detector 44 are located at the same transverse cross section of the fluid conduit 30 (Fig.1).
Stephenson does not specifically disclose that the transverse cross section is located at a Venturi throat.
However, the skilled artisan appreciates the fact that such measurement systems are normally placed at Venturi throats along with flow meters and other metrology devices for characterizing the flow in a controlled manner at a common location.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Stephenson to have the measurement system located at a Venturi throat for controlled, standardized metrology as a matter of routine industry practice.

With respect to claims 21 and 23, Stephenson further discloses that the multiphase fluid is not stratified.

Claim 11-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson (US 5,689,540) in view of Lupeau (US 2014/0013857 A1).

With respect to claims 11-13, Stephenson does not specifically disclose determining the gas fraction of the multiphase fluid based on determining a radius of a gas core of the multiphase fluid within the bore.  Stephenson determines the gas fraction solely from the attenuation properties.
Lupeau teaches the practice of modeling the multiphase fluid flow in the pipe as a gas core with a liquid fraction in the gas core and a liquid fraction along the inner walls of the pipe.  The radius of the gas core, and the liquid fraction within the gas core, are determined (pars.0010-0018).  In this manner, a more accurate determination of the gas fraction of the multiphase fluid flow is possible, upon which a more accurate flow rate of the multiphase flow is determined.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Stephenson to determine a radius of the gas core, determine a liquid fraction of the gas core, and based on those, determine the gas fraction of the multiphase fluid, as suggested by Lupeau, in order to provide a more accurate gas fraction measurement, leading to more accurate flow rate determinations.

Regarding claim 14, Stephenson discloses a method (Fig.1), including:
a) receiving a multiphase fluid within a bore of a conduit 30;
b) passing electromagnetic radiation with multiple energy levels through the multiphase fluid within the bore of the conduit 30, where the multiphase fluid flows through the bore in an annular or annular-mist flow regime in which heavier fluid of the multiphase fluid forms a liquid film along an interior wall of the conduit defining the bore (col.2, lines 61-65);
c) transmitting a first beam of the electromagnetic radiation through the multiphase fluid along a first beam path through the bore (Fig.1);
d) transmitting a second beam of the electromagnetic radiation through the multiphase fluid along a second beam path through the bore, where the first beam has a length within the bore along the first beam path that is greater than the length of the second beam within the bore along the second beam path (Fig.1);
e) detecting the first beam transmitted through the multiphase fluid at a first detector 40;
f) detecting the second beam transmitted through the multiphase fluid at a second detector 44.

Further regarding claims 14-16, Stephenson does not specifically disclose determining a radius of a gas core of the multiphase fluid within the bore.
Lupeau teaches the practice of modeling the multiphase fluid flow in the pipe as a gas core with a liquid fraction in the gas core and a liquid fraction along the inner walls of the pipe.  The radius of the gas core, and the liquid fraction within the gas core, are determined (pars.0010-0018).  In this manner, a more accurate determination of the gas fraction of the multiphase fluid flow is possible, upon which a more accurate flow rate of the multiphase flow is determined.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Stephenson to determine a radius of the gas core, determine a liquid fraction of the gas core, and based on those, determine the gas fraction of the multiphase fluid, as suggested by Lupeau, in order to provide a more accurate gas fraction measurement, leading to more accurate further calculations.

With respect to claim 22, Stephenson discloses that the multiphase fluid is not stratified.


Allowable Subject Matter
Claims 2 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

With respect to claim 2, the prior art neither teaches nor reasonably suggests the additional combination of a) determining the gas fraction based on the detected first beam at a first energy level; and b) determining the water-in-liquid ratio based on the detected second beam at two or more energy levels that are lower than that of the first energy level, as required by the combination as claimed in claims 1 and 2.  Stephenson teaches the practice of using at least two energy levels, presumably the same two energy levels, for both measurements at both detectors.

With respect to claim 6, the prior art neither teaches nor reasonably suggests the additional combination of determining the gas fraction based on the detected first beam having an energy level that is higher than energy levels of the second beam of radiation detected at the second detector upon which the water-in-liquid ratio is determined.  Stephenson teaches the practice of using at least two energy levels, presumably the same two energy levels, for both measurements at both detectors.
Claims 7-10 are allowed by virtue of their dependence upon claim 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884